NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                       MAR 27 2017
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 RONALD SPENCER MAZZAFERRO,                       No. 15-15989

                  Creditor-Appellant,             D.C. No. 3:14-cv-02623-WHO

   v.
                                                  MEMORANDUM*
 EDITH MAZZAFERRI,

                  Debtor-Appellee.

                    Appeal from the United States District Court
                        for the Northern District of California
                   William H. Orrick, III, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Ronald Spencer Mazzaferro appeals pro se from the district court’s order

affirming the bankruptcy court’s order entering sanctions against Mazzaferro. We

have jurisdiction under 28 U.S.C. §§ 158(d) and 1291. We review de novo the

district court’s decision on appeal from the bankruptcy court and apply the same


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, appellant’s
request for oral argument, set forth in his motion to consolidate, is denied.
standard of review applied by the district court. In re AFI Holding, Inc., 525 F.3d
700, 702 (9th Cir. 2008). We affirm.

       In his opening brief, Mazzaferro fails to address how the district court erred

in affirming the bankruptcy court’s order imposing sanctions. As a result, he has

waived his appeal of this decision. See Smith v. Marsh, 194 F.3d 1045, 1052 (9th

Cir. 1999) (“[O]n appeal, arguments not raised by a party in its opening brief are

deemed waived.”); Greenwood v. FAA, 28 F.3d 971, 977 (9th Cir. 1994) (“We

review only issues which are argued specifically and distinctly in the opening

brief.”).

       We reject as without merit Mazzaferro’s contentions that the bankruptcy

court and the district court violated due process.

       To the extent that Mazzaferro challenges the district court’s order denying

his motion to unseal, the district court did not err in denying the request because

Mazzaferro did not seek relief from the bankruptcy court in the first instance but

presented the request for the first time on appeal to the district court.

       To the extent that Mazzaferro seeks an order from this court directing the

bankruptcy court and district court to unseal judicial records, the request is denied.

       All pending motions are denied.

       AFFIRMED.




                                           2                                   15-15989